Exhibit 10.1

 

AMENDMENT NO. 5

TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 5, dated as of November 7, 2005 (this “Amendment”), by and between
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), ENCORE CREDIT
CORP., (“ECC” and a “Seller”), ECC CAPITAL CORPORATION (“ECC Capital” and a
“Seller”) and BRAVO CREDIT CORPORATION (“Bravo” and a “Seller”).

 

RECITALS

 

The Buyer and the Sellers are parties to that certain Master Repurchase
Agreement, dated as of February 18, 2005, as amended by Amendment No. 1, dated
as of July 21, 2005, Amendment No. 2, dated as of August 15, 2005, Amendment
No. 3, dated as of August 19, 2005 and Amendment No. 4, dated as of September 6,
2005 (the “Existing Repurchase Agreement “; as amended by this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.

 

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

 

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

 

Section 1. Temporary Increase Period. For purposes of this Amendment, this
Amendment will be effective only for the period from and including September 30,
2005 through but not including November 30, 2005 (the “Temporary Increase
Period”).

 

1.1 Definitions.

 

(a) Section 2 of the Existing Repurchase Agreement is hereby temporarily amended
by adding the following defined terms, which amendment shall be effective solely
during the Temporary Increase Period:

 

“Increased Aggregate Purchase Price” means TWO HUNDRED MILLION DOLLARS
($200,000,000); provided that the Increased Aggregate Purchase Price shall be
used solely for Transactions involving Purchased Mortgage Loans purchased by
Seller from Buyer or Buyer’s Affiliate.

 

“Increased Purchase Price Mortgage Loan” means a Mortgage Loan which is
purchased with the proceeds of the Increased Aggregate Purchase Price. Any
Mortgage Loans subject to a Transaction will first be attributed to the Standard
Aggregate Purchase Price prior to any Mortgage Loans being attributed to the
Increased Aggregate Purchase Price. To the extent that funds are no longer
available under the Standard Aggregate Purchase Price, any further Mortgage
Loans subject to a Transaction will be considered Increased Purchase Price
Mortgage



--------------------------------------------------------------------------------

Loans. For purposes of this Agreement, Mortgage Loans will be allocated first to
the Standard Aggregate Purchase Price and then the Increased Aggregate Purchase
Price based on the date on which such Mortgage Loan becomes subject to this
Agreement, commencing from the earliest date to the most recent date.

 

“Standard Aggregate Purchase Price” means SEVEN HUNDRED FIFTY MILLION DOLLARS
($750,000,000).

 

(b) Section 2 of the Existing Repurchase Agreement is hereby temporarily amended
by deleting the definition of “Maximum Aggregate Purchase Price” in its entirety
and replacing it with the following language, which amendment shall be effective
solely during the Temporary Increase Period:

 

“Maximum Aggregate Purchase Price” means the sum of (a) the Standard Aggregate
Purchase Price plus (b) the Increased Aggregate Purchase Price, which shall
equal NINE HUNDRED FIFTY MILLION DOLLARS ($950,000,000). All funds made
available by Buyer to Seller under this Agreement will first be attributed to
the Standard Aggregate Purchase Price. To the extent that funds are no longer
available under the Standard Aggregate Purchase Price, any further funds made
available by Buyer to Seller under this Agreement shall be attributed to the
Increased Aggregate Purchase Price.

 

(c) Section 2 of the Existing Repurchase Agreement is hereby temporarily amended
by deleting the definition of “Purchase Price” in its entirety and replacing it
with the following language, which amendment shall be effective solely during
the Temporary Increase Period:

 

“Purchase Price” means the price at which each Purchased Mortgage Loan is
transferred by Sellers to Buyer, which shall equal:

 

(1) with respect to each Mortgage Loan which is not an Increased Purchase Price
Mortgage Loan, the following price, as applicable:

 

(i) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Sub-Prime Mortgage Loans, Second Lien Mortgage Loans, HELOCs and Aged Loans
(other than, in all cases, Mortgage Loans that are Repurchased Mortgage Loans)
the lesser of either:

 

(A) the product of (1) the Market Value of such Purchased Mortgage Loan
multiplied by (2) the applicable Purchase Price Percentage for such Mortgage
Loan or

 

(B) the outstanding principal amount thereof as set forth on the related
Mortgage Loan Schedule;

 

(2) on the Purchase Date, in the case of Purchased Mortgage Loans which are
Repurchased Mortgage Loans, the lesser of (1) the product of (A)(x) for the
first 90 days in which the Purchased Mortgage Loan is subject to a Transaction,
85% and (y) thereafter, 85% minus an additional 10% for each 30-day period
following the 90th day in which the Purchased Mortgage Loan is subject to a
Transaction multiplied by (B) the outstanding principal balance thereof as set
forth in the related Mortgage Loan Schedule or (2) 70% of the value reflected in
the most recent BPO; and

 

-2-



--------------------------------------------------------------------------------

(3) with respect to each Mortgage Loan which is an Increased Purchase Price
Mortgage Loan (other than Repurchased Mortgage Loans), the applicable Purchase
Price Percentage for such Mortgage Loan multiplied by the lesser of: (x) the
Market Value of such Purchased Mortgage Loan and (y) the outstanding principal
amount thereof as set forth on the related Mortgage Loan Schedule; or

 

(4) on any day after the Purchase Date, except where Buyer and the Sellers agree
otherwise, the amount determined under the immediately preceding clauses (1),
(2) or (3) decreased by the amount of any cash transferred by the Sellers to
Buyer pursuant to Section 4(c) hereof or applied to reduce the Sellers’
obligations under clause (ii) of Section 4(b) hereof or under Section 6 hereof.

 

Section 2. Conditions Precedent. This Amendment shall become effective on
September 30, 2005, (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

(a) Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(i) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Seller; and

 

(ii) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

Section 3. Representations and Warranties. The Sellers hereby represent and
warrant to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Repurchase Agreement.

 

Section 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

Section 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their authorized representatives thereunto duly authorized as of the day and
year first above written.

 

Buyer:   CREDIT SUISSE FIRST BOSTON     MORTGAGE CAPITAL LLC,     as Buyer    
By:  

/s/ Bruce S. Kaiserman

--------------------------------------------------------------------------------

    Name:   Bruce S. Kaiserman     Title:   Vice President Sellers:   ENCORE
CREDIT CORP.     By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

    Name:   William E. Moffatt     Title:   Treasurer     ECC CAPITAL
CORPORATION     By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

    Name:   William E. Moffatt     Title:   Treasurer     BRAVO CREDIT
CORPORATION     By:  

/s/ William E. Moffatt

--------------------------------------------------------------------------------

    Name:   William E. Moffatt     Title:   Treasurer